DETAILED ACTION
                                        Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                            Response to Amendment
	Claims 1-8 have been cancelled; claims 21-27 have been newly added; and claims 9-27 are currently pending. 

                                    Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-17 and 19-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (WO2017160311 A1, however, PG Pub equivalent US2019/0013354 A1 has been used for the purpose of the rejection, hereinafter “Lee”).

In regards to claim 9, Lee (See, for example, Figs. 6A-6S) a semiconductor device structure comprising at least:
a metallization stack (650) comprising one or more patterned metal layers; 
(620/632) disposed on and in contact with the metallization stack (650); and at least one memory device (MTJ, see for example, Par [0088]) disposed on the bi-layer dielectric cap (620/632).

In regards to claim 16, Lee discloses (See, for example, Figs. 6A-6S) a semiconductor device structure comprising at least:
a metallization stack comprising at least a first patterned metal layer in a memory area (MEMORY AREA) and at least a second patterned metal layer in a logic area (LOGIC AREA);
a bi-layer dielectric cap (620/632) disposed on and in contact with the metallization stack; and at least one memory device (MTJ, See for example, Par [0088]) disposed on the bi-layer dielectric cap (620/632).

In regards to claim 21, Lee discloses (See, for example, Figs. 6A-6S) a semiconductor device structure comprising at least:
a metallization stack (650) comprising one or more patterned metal layers; 
a bi-layer dielectric cap (620/632) disposed on and in contact with the metallization stack (650); and
at least one memory device (MTJ, See for example, Par [0088]) disposed on the bi-layer dielectric cap (620-632), wherein at least one dielectric layer of the bi-layer dielectric cap (620/632) only extends under a portion of the at least one memory device (MTJ, See for example, Par [0088]).


In regards to claim 10, Lee discloses (see, for example, Figs. 6A-6S) the memory device comprises a bottom electrode (638), a magnetic tunnel junction stack (650) disposed on and in contact with the bottom electrode (638), and a top electrode (See, for example, Fig. 6M, 646) disposed on and in contact with the magnetic tunnel junction stack (650).

In regards to claim 11, Lee discloses (See, for example, Figs. 6A-6S) the bottom electrode  is disposed on and in contact with a bottom electrode contact (624), and wherein the bottom electrode contact (624) is disposed on and in contact with one of the one or more patterned metal layers (See, for example, Par [0077], M1/V0). 

In regards to claim 12, Lee discloses (See, for example, Figs. 6A-6S) a first dielectric layer (620) of the bi-layer dielectric cap contacts the bottom electrode contact (624), and wherein a second dielectric layer (632) of the bi-layer dielectric cap contacts the first dielectric layer (620).

In regards to claim 13, Lee discloses (See, for example, Fig. 6A-6S) an encapsulation layer (656) disposed in contact with sidewalls of the memory device (MTJ, See for example, Par [0088]).

In regards to claim 14, Lee discloses (See, for example, Figs. 6A-6S) the encapsulation layer (656) is disposed on and contacts a top dielectric layer (632) of the bi-layer dielectric cap.

In regards to claim 15, Lee discloses (See, for example, Figs. 6A-6S) a top dielectric layer (632) of the bi-layer dielectric cap comprises a lower dielectric constant (See, for example, Par [0083]) (620, See, for example, Par [0078]) of the bi-layer dielectric cap.

In regards to claim 17, Lee discloses (See, for example, Figs. 6A-6S) a thickness of a top dielectric layer (632) of the bi-layer dielectric cap is greater than a thickness of a bottom dielectric layer (620) of the bi-layer dielectric cap in at least the logic area (LOGIC AREA).

In regards to claim 19, Lee discloses (See, for example, Figs. 6A-6S) a top dielectric layer (632) of the bi-layer dielectric cap comprises a lower dielectric constant (See, for example, Par [0083]) than that of a bottom dielectric layer (620, See, for example, Par [0078]) of the bi-layer dielectric cap.

In regards to claim 20, Lee discloses (See, for example, Figs. 6A-6S) a contact layer (624) is disposed within the bi-layer dielectric cap (620/632) and in contact with the first patterned metal layer (See, for example, M1/V0, Par [0077]), and wherein the memory device (MTJ, See for example, Par [0088]) is disposed on and in contact with the contact layer (624).

In regards to claim 22, Lee discloses (See, for example, Figs. 6A-6S) the memory device comprises a bottom electrode (638), a magnetic tunnel junction stack (650) disposed on and in contact with the bottom electrode (638), and a top electrode (See, for example, Fig. 6M, 646) disposed on and in contact with the magnetic tunnel junction stack (650).

(638) is disposed on and in contact with a bottom electrode contact (624), and wherein the bottom electrode contact (624) is disposed on and in contact with one of the one or more patterned metal layers.

In regards to claim 24, Lee discloses (See, for example, Figs. 6A-6S) a first dielectric layer of the bi-layer dielectric cap (620/632) contacts the bottom electrode contact (624), and wherein a second dielectric layer of the bi-layer dielectric cap (620/632) contacts the first dielectric layer.

In regards to claim 25, Lee discloses (See, for example, Figs. 6A-6S) that 
an encapsulation layer (656) disposed in contact with sidewalls of the memory device (MTJ, See for example, Par [0088]).

In regards to claim 26, Lee discloses (See, for example, Figs. 6A-6S) the encapsulation layer (656) is disposed on and contacts a top dielectric layer of the bi-layer dielectric cap (620/632).

In regards to claim 27, Lee discloses (See, for example, Figs. 6A-6S) a top dielectric layer (See for example, Par [0083]) of the bi-layer dielectric cap (620/632) comprises a lower dielectric constant than that of a bottom dielectric layer (See, for example, Par [0078]) of the bi-layer dielectric cap.

                                             Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                                   Response to Arguments
Applicant's arguments filed on 04/07/2021 have been fully considered but they are not persuasive.
Applicant makes the following arguments: 
1. “In the present case, Lee fails to disclose each element and every element of claim 9. For example, regarding the features of “a bi-layer dielectric cap disposed on and in contact with the metallization stack; and at least one memory device disposed on the bi-layer dielectric cap” set forth in claim 9, the Office Action, on page 3, directs the Applicant to layers 620/632 and MTJ, respectively, of Lee. However, FIG. 61 of Lee shows that the portion of layer 632 is removed. FIGs. 6J-6N of Lee show that the removed portion of layer 632 is replaced by a spin hall effect metal layer 638 and the MTJ stack 650 is formed in contact with the spin hall effect metal layer 638. As such, the MTJ stack 650 of Lee is not disposed on layer 620/632 as asserted by the Office Action since layer 632 does not exist when the MTJ stack 650 is formed. Also, the combination of the etch stop layer 620 and spin hall effect metal layer 638 of Lee is not the same as, nor equivalent to, the bi-layer dielectric cap of claim 9. For example, the spin hall effect metal layer 638 of Lee is not a dielectric layer but, instead, is used to effect a spin current. As such, Lee fails to anticipate claim 1 since each and every element set forth in 
This is not persuasive because the bi-layer dielectric stack 620/632 is disposed on and in contact with (even though it is not in DIRECT physical contact with, it is in contact with thru some intermediate layers. See also, Fig. 6L as an example to see how the bi-layer dielectric cap is disposed on and in contact with the metallization stack) the metallization stack 650. 
Furthermore, an examiner must construe claim terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1321-22 (Fed. Cir. 1989). Reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from reading limitations of the specification into a claim, to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim. Examiner intends to avoid the impermissible importation of subject matter from the specification into the claim. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Thus the focus of the inquiry regarding the meaning of a claim should be what would be reasonable from the perspective of one of ordinary skill in the art. In re Suitco Surface, Inc., 603 F.3d 1255, 1260, 94 USPQ2d 1640, 1644 (Fed. Cir. 2010); In re Buszard, 504 F.3d 1364, 84 USPQ2d 1749 (Fed. Cir. 2007).
Therefore, the prima-facie case of anticipation is deemed to be proper.  

                                                 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 5712722298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893